Citation Nr: 1820844	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include unspecified depressive disorder with anxious distress.

4.  Entitlement to service connection for hypertension, secondary to unspecified depressive disorder with anxious distress.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Adam Neidenberg, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967, during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

I.  Service Connection for Hepatitis C

The Veteran contends that he contracted hepatitis C in service.  See April 2015 Board Hearing Transcript at 3.  In support, he suggests two possible in service incurrences.  First, he contends that it could stem from his assignment at the Walter Reed National Military Medical Center where his duties included handling contaminated laundry without protective gear.  Id. at 6; April 2015 Letter from the Veteran's Representative.  Secondly, he claims that it could be due to an inoculation administered in service using a jet air gun inoculator.  March 2010 Statement in Support of Claim; April 2015 Letter from the Veteran's Representative.  

Regardless of how he contracted hepatitis C, during the April 2015 Board videoconference hearing, the Veteran's representative argued that his service treatment records (STRs) demonstrate that his hepatitis C manifested in service.  April 2015 Board Hearing Transcript at 3.  More specifically, he contended that his bouts of hematuria in service were not attributable to sickle cell trait as determined by the Medical Evaluation Board, but rather manifestations of his hepatitis C.  Id.; cf. July 1966 Report of Medical Examination. 

In this regard, the Veteran underwent a VA examination in December 2015.  December 2015 Hepatitis, Cirrhosis, and Other Liver Conditions VA Examination Report.  Following examination, the VA examiner confirmed his diagnosis of hepatitis C.  Nonetheless, the VA examiner opined it was less likely than not caused by or otherwise related to his service.  In doing so, the VA examiner did not address his contention that the hematuria he experienced in service was a manifestation of his hepatitis C.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  As such, the Board finds a remand is necessary for another VA examination.  

II.  Service Connection for Prostate Cancer

The Veteran also contends that his prostate cancer is related to the hematuria he suffered in service.  See April 2015 Board Hearing Transcript at 3.  A December 2010 VA Urology Note confirms that he was diagnosed with prostatic adenocarcinoma and underwent a radical prostatectomy.  Further, a review of his STRs discloses that he reported experiencing hematuria in service on two occasions, and was formally diagnosed the condition in July 1966.  July 1966 Chronological Record of Medical Care.  

Notwithstanding the above, the Veteran has yet to be afforded a VA examination with respect to this claim.  As the McLendon elements necessitating a VA examination have been met, the Board finds a remand is necessary to provide him with one.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

III.  Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his depressive disorder stems from his service.  See April 2015 Letter from the Veteran's Representative.  More specifically, he asserts it was caused by his diagnosis of sickle cell trait in service and being advised that he would likely die at an early age as a result, which caused him to live with anxiety and fear.

In furtherance of this claim, the Veteran was examined by the VA in December 2015.  December 2015 Mental Disorders VA Examination Report.  Upon examination, the VA examiner diagnosed him with unspecified depressive disorder with anxious distress.  However, the VA examiner concluded that it would not be possible to determine whether it was caused by or otherwise related to his service without resorting to speculation.  In doing so, the VA examiner did not provide sufficient rationale as to why such an opinion would constitute speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data).  Thus, a remand is necessary to obtain another VA examination. 

IV.  Service Connection for Hypertension

With regard to the issue of entitlement to service connection for hypertension, the Board finds it is inextricably intertwined with the above claim given the Veteran's contention that it is secondary thereto.  See April 2015 Letter from the Veteran's Representative; Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).  As such, the issue of entitlement to service connection for hypertension is also remanded for further development, if necessary.
V.  Entitlement to TDIU

Finally, with regard to the issue of entitlement to TDIU, the Board finds it is inextricably intertwined with the above service connection claims, particularly in light of the fact the Veteran is not service-connected for any disability at this time.  See Harris, supra; Anglin, supra.  As such, the issue of TDIU must remain on appeal until such time these service connection claims are resolved.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of his hepatitis C.

After reviewing the record, the examiner should:

a. Opine was to whether it is at least as likely as not (50 percent probability or greater) the Veteran's hepatitis C was caused by or is otherwise related to his active duty service, to include inoculation with an jet air gun inoculator and handling laundry contaminated with blood or other bodily fluids, and explain why.

b. In rendering an opinion, the examiner is should address whether the Veteran's episodes of hematuria in service or diagnosis of bilateral hydronepherosis were manifestations of hepatitis C.

c. In rendering an opinion, the examiner should also consider and weigh the Veteran's relevant lay statements.

2. Schedule the Veteran for an examination to determine the nature and etiology of his prostate cancer.

After reviewing the record, the examiner should:

a. Opine was to whether it is at least as likely as not (50 percent probability or greater) the Veteran's prostate cancer was caused by or is otherwise related to his active duty service, to include his episodes of hematuria in service, and explain why.

b. In rendering an opinion, the examiner should consider an weigh the Veteran's relevant lay statements.

3. Schedule the Veteran for an examination to determine the nature and etiology of his claimed acquired psychiatric disorder.

After reviewing the record, the examiner should:

a. Opine was to whether it is at least as likely as not (50 percent probability or greater) the Veteran's diagnosis of unspecified depressive disorder with anxious distress was caused by or is otherwise related to his active duty service, to include his diagnosis of sickle cell trait in service, and explain why.

If an opinion cannot be rendered without resorting to mere speculation, the examiner should explain why.

b. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

4. If and only if the Veteran has an acquired psychiatric disorder, which was caused by or is otherwise related to his service, schedule him for an examination to determine the nature and etiology of his hypertension.

After reviewing the record, the examiner should:

a. Opine was to whether it is at least as likely as not (50 percent probability or greater) the Veteran's hypertension was proximately due to or aggravated beyond its natural progression by his acquired psychiatric disorder.

b. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements

5. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


